DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please amend claim 2 to depend on claim 1 as follows:
2. (Currently Amended) the device according to claim [[2]]1, wherein the device further comprises a moveable brush connected to the shaft, wherein the movable brush, the first white board, and the second white board are staggered from each other along the radial direction of the shift, and the movable brush is configured to repeatedly wipe the spectral probe when driven by the shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first white board and the second white board are connected to the shaft, wherein the first white board and the second white board are spaced along an axial direction of the shaft and the first white board and the second white board are staggered from each other along a radial direction of the shaft…the distance meter is configured to collect distance data between the spectral probe and the object at the seabottom; the shaft is configured to drive the first white board and the second white board to turn, allowing the first white board and the second white board to be located in front of the spectral probe in sequence” (emphasis added) in combination with the remaining limitations of the claim.
Regarding claim 6, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “step 3: rotating the shaft to enable the first white board and the second white board to diverge from the spectral probe, collecting spectral data N_3 of the object at the seabottom through the spectral probe, and collecting the distance data between the spectral probe and the object at the seabottom through the distance meter; step 4: calculating the reflectivity R_3 of the object at the seabottom through the following equation group…”  in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-5, 7, and 8 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Regarding claims 1-8, the closest prior art is cited in the ISR report found in the application file wrapper. However, CN105891131A, CN106990116A, and CN106770345A fail to teach all of the limitations of the claims. Specifically, the citations fail to teach a distance meter measuring the distance from the spectral probe to the object. The references also fail to teach rotating the first and second white boards in front of the spectral probe. The ISR report merely states these missing limitations would be easily conceived by a person having skill in the art. However, the ISR report fails to provide any evidence of obviousness and these combination of limitations would require impermissible hindsight.
CN106770345A does teach having two calibration plates attached to an axis in a staggered formation. However, the two plates are push into the field of view of the probe. Furthermore, the reference is not for underwater reflectivity measurements and fails to teach the first and second plates are turned into position as required by the claims. Therefore, it would require impermissible hindsight to combine the reference to reach the limitations of the claims.
20210190985 teaches capturing reflectivity characteristics of the seafloor, but fails to teach the above limitations.
20190346565 teaches measuring reflectivity of metal objects on the seabed, but fails to teach the above limitations.
20190011552 teaches measuring reflectivity of the seafloor and using a high reflectivity object as a calibration however the reference fails to teach using two plates and rotating them into position while measuring the distance to the object using a distance measuring device as required by the claims.
20180356342 teaches measuring reflectivity of the seafloor but fails to teach the above limitations of the claims.
CN 207894820 U teaches using a white board for reflectivity calibration, but fails to teach the above limitations of the claims.
20180095189 teaches measuring reflectivity of the seafloor but fails to teach the above limitations of the claims.
CN 206517524 U teaches measuring underwater fish using a calibration board in the camera view, however fails to teach the above limitations.
20110205536 teaches an underwater hyperspectral images with a white Teflon disc deployed at a given distance from the imager. However, the reference fails to teach using two plates at two different distance and using a distance measure to measure the distance to the object and rotating the discs into view as required by the claims.
5604582 teaches measuring underwater but fails to teach the above limitations.
5506616 teaches measuring under water object using a white plate but fails to teach the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877